Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 31, 1993, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a housekeeper at a nursing home, was terminated from her employment because, despite prior warnings, she failed to call her employer to report that she was ill and could not come to work. The Board found that claimant’s actions constituted misconduct and, therefore, disqualified her from receiving benefits. Claimant contends that the Board’s decision is not supported by substantial evidence because she had her daughter call to report her illness. Although claimant testified that she asked her daughter to call her employer and claimant’s daughter stated that she made the call before claimant’s 7:30 a.m. shift, the employer’s administrator testified that there was no entry of this call in the absence register and that claimant’s supervisor indicated that no such call had been received. In view of the latter testimony, we find that substantial evidence supports the Board’s decision.
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.